Citation Nr: 0606493	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-38 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement for increased rating for a respiratory 
disability, now rated at 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to December 
1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that continued a 50 percent rating for chronic 
inactive tuberculosis.  In view of the veteran's advanced 
age, the Board grants a motion to advance the case on docket.  
38 U.S.C.A. § 7107 (West 2002), 38 C.F.R. § 20.900 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.


REMAND

In the opinion of the Board, additional development is 
necessary. 

A 50 percent rating has been in effect for tuberculosis since 
July 1954.  That 
50 percent rating is protected since it has been in effect 
for more than 
20 years.  38 U.S.C.A. § 110 (West 2002).

In June 2003, the veteran filed a claim for an increased 
rating for his service-connected respiratory disability.  VA 
conducted an examination in October 2003.  The examiner 
recorded that there was no reactivation of tuberculosis.  He 
did not order a pulmonary function test because the veteran 
was no longer able to tolerate the test.  The veteran has 
stated that he never refused the test, that he had performed 
a prior private test, and that he had performed a test in 
November 2003 at the Birmingham, Alabama, VA Medical Center.  
Cf. 38 C.F.R. § 3.655 (2005) (describing consequences of 
failure to report for a VA examination).  The record does not 
contain either the VA or non-VA examination results.  

The veteran stated that he has chronic bronchitis and 
emphysema and has been hospitalized twice yearly.  Although 
he provided medical records of recent private treatment for 
several conditions, the records do not address either 
respiratory disease.  The veteran stated that he has 
difficulty breathing when walking on a flat surface and that 
he is no longer able to run his taxi business or sing in 
church.  The October 2003 VA examiner noted severe dyspnea 
with moderate exertion.  At this point, it is not clear what 
relationship the veteran's service-connected tuberculosis has 
had on these symptoms.  See 38 C.F.R. § 3.310 (2005).  While 
ratings for tuberculosis, chronic bronchitis, and emphysema 
may not be combined, it is not clear whether the veteran may 
be entitled to an increased rating based on different 
diagnostic codes.  38 C.F.R. § 4.96(a). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the results, if any, of the VA 
pulmonary function test in November 2003 
and any VA treatment records for 
bronchitis and emphysema from July 2001 
to present.  

2.  Request that the veteran identify any 
private medical providers who tested or 
treated him for bronchitis and emphysema 
and obtain test results and treatment 
records from the providers. 

3.  Then, schedule the veteran for a VA 
examination to assess the current nature 
of the veteran's respiratory disorders.  
Provide the examiner with the entire 
claims file.  Request that the examiner 
discuss whether there is any relationship 
based on causation or aggravation between 
his service-connected respiratory 
disability and other current respiratory 
or pulmonary disorders (such as 
bronchitis and emphysema). 

4.  Then, readjudicate the claim for an 
increased rating for the respiratory 
disability.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto. Thereafter, return the case to 
the Board for its review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

